Title: From George Washington to Thomas, Lord Fairfax, 6 May 1755
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron

 

[Winchester, 6 May 1755]
To The Right Honble The Lord Fairfax—Greenway CourtMy Lord

I have had the misfortune to loose 3 of my Horses since I left home; and not bringing money enough to buy other’s, and to answer all contingent the contingent expences that may arise in the course of the Campaigne, I have made bold to sollicit your Lordships assistance; the granting of which, will infinitely oblige me.
About 40 or 50£ will supply my wants, and for which this sum I shwou’d gladly pay your Lordship Interest, beside many thanks for the favour, as I am greatly distress’d disconcerted at this present, not being able to proceed well witht conveniently without such aid..
The Genl sets out to morrow, and proceeds directly to Wills Creek; which, together with the hurry of Business, thats has happend since we came to Town this place, has been a mean’s of depriving me of the pleasure of waiting upon your Lordship, as I intended to have done—please to make my Comp⟨ts⟩ to Colo. Martin. I am Yr Lordships most Obedt & most Humble Servt

Go: Washington
Winchester 6th of May 1755

